Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on May 20, 2019.  Claims 1-18 are pending.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: 
Claim 2 includes the limitations “the measured first wheel speeds” and “the measured second wheel speeds”.  Claim 2 is dependent on claim 1, which introduced “measure rotational speeds of first wheels of the vehicle” and referred back to “the measured wheel rotational speeds”.  The secondary use of “wheel speed” and “wheel rotational speed” should be consistent.
Claim 11 is objected to for the same reasoning as the objection to claim 2.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "oversteer and understeer of the vehicle" twice, then refers back to “the oversteer or understeer”.  It is unclear, and therefore indefinite, if these are the same limitation.  It appears that the second reference should be “the oversteer or understeer”.   
Claims 2-9 are rejected for incorporation of the errors of the base claim by dependency.
Claim 10 is rejected for the same reasoning as the rejection of claim 1.
Claims 11-18 are rejected for incorporation of the errors of the base claim by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  7 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is dependent on claim 6.  Claim 6 detects the yaw rate using yaw rate sensors.  Claim 7 attempts to ignore that limitation and does not use the yaw rate sensors.  Claim 7 must incorporate all the all the limitations of claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected for the same reasoning as the rejection of claim 7.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first torque generating system” and “second torque generating system” in claim 1 and in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu,  U.S. Patent 7,641,014 B2 (2010).
As to claim 1, Hu discloses a torque distribution control system for improved steering performance in a through-the-road electrified vehicle having a powertrain comprising a first torque generating system connected to a first axle of the vehicle and a distinct second torque generating system connected to an independent second axle of the vehicle, the torque distribution control system comprising (Column 4, Lines 12-33): 
a set of wheel speed sensors configured to measure rotational speeds of first wheels of the vehicle that are connected to the first axle and second wheels of the vehicle that are connected to the second axle (wheel speed sensor 150, Column 5, Lines 9-35); 
a steering wheel angle sensor configured to measure an angle of a steering wheel of the vehicle (steering wheel angle sensor 150, Column 5, Lines 9-27); and 
a control system configured to: 
based on the measured wheel rotational speeds and the measured steering wheel angle, estimate virtual yaw rates of the first and second axles; based on the estimated first and second axle virtual yaw rates, predict whether oversteer or understeer of the vehicle is likely to occur (Column 7, Line 63 – Column 8, Line 9); and 
when oversteer or understeer of the vehicle is predicted to occur, adjust a torque distribution between the first and second torque generating systems to prevent the oversteer or understeer from occurring and to keep the vehicle on a constant turn path (Column 6, Lines 44-64).
As to claim 2, Hu discloses the torque distribution control system of claim 1, and further discloses wherein the control system is further configured to estimate the first and second axle virtual yaw rates by: 
calculating differences (i) between the measured first wheel speeds and (ii) between the measured second wheel speeds (Column 9, 17-57); 
determining front and rear axle turn radii based on the measured steering wheel angle and a known wheelbase length of the vehicle (Column 7, Line 63 – Column 8, Line 9); and estimating the first and second axle virtual yaw rates based on at least the respective measured first and second wheel speed differences and the respective front and rear axle turn radii (Column 6, Lines 28-43, Column 7, Lines 55-62).
As to claim 6, Hu discloses the torque distribution control system of claim 1, and further discloses further comprising an electronic stability control (ESC) system configured to operate in parallel with the control system and further configured to: detect, using one or more yaw rate sensors of the vehicle, an oversteer or understeer condition of the vehicle; and in response to detecting the oversteer or understeer condition, adjust torque distribution in the powertrain to mitigate or eliminate the oversteer or understeer condition (yaw rate sensor 166, Figure 3, Column 6, Lines 28-43).
As to claim 7, Hu discloses the torque distribution control system of claim 6, and further discloses wherein the control system does not utilize the one or more yaw rate sensors of the vehicle (Column 6, Lines 28-43, Column 7, Lines 55-62).
As to claim 8, Hu discloses the torque distribution control system of claim 1, and further discloses wherein the first torque generating system comprises an engine connected to a transmission connected to the first axle and the second torque generating system comprises a first electric motor connected to the second axle (Column 4, Lines 34-42).
As to claim 9, Hu discloses the torque generating control system of claim 8, and further discloses wherein the first torque generating system further comprises a second electric motor connected to the engine Column 4, Lines 34-52).
Claims 10-11 and 15-18 are rejected for the same reasoning as the rejection of claims 1-2 and 6-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu, U.S. Patent 7,641,014 B2 (2010) in view of Oliver Jr. et al., U.S. Patent 5,948,027 (1999).
As to claim 3, Hu discloses the torque distribution control system of claim 2.  Hu does not disclose a feedback control loop, as claimed.  
Oliver Jr. et al. discloses wherein the control system is configured to adjust the torque distribution between the first and second torque generating systems using a difference between the first and second axle virtual yaw rates as feedback in a feedback control loop (Figure 3, Column 4, Lines 11-45).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 2, as disclosed by Hu, with the use of feedback control loop, as claimed, as disclosed by Oliver Jr. et al., to utilize a well-known mathematical technique for refining and improving the control using the results.
As to claim 4, Hu, as modified by Oliver Jr. et al., discloses the torque distribution control system of claim 3.  Oliver Jr. et al. further discloses wherein the feedback control loop is a proportional-integral (PI) or proportional-integral- derivative (PID) feedback control loop with a zero or substantially zero difference between the first and second axle virtual yaw rates as a target value (Figure 3, Column 4, Lines 11-45).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 3, as disclosed by Hu, as modified by Oliver Jr. et al., with the use of a PI or PID feedback control loop, as claimed, as disclosed by Oliver Jr. et al., to utilize a well-known mathematical technique for refining and improving the control using the results.
Claims 12-13 are rejected for the same reasoning as the rejection of claims 3-4. 

Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu, U.S. Patent 7,641,014 B2 (2010) in view of Gupta et al., U.S. Patent 10,196,086 B2 (2019).
As to claim 5, Hu discloses the torque distribution control system of claim 1.  Hu does not disclose a model predictive control scheme, as claimed.  
Gupta et al. discloses wherein the control system is configured to adjust the torque distribution between the first and second torque generating systems using a model predictive control scheme configured to predict upcoming turn events (Column 6, Lines 48-59).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Hu, with the use of a model predictive control scheme, as claimed, as disclosed by Gupta et al., to utilize a well-known mathematical technique for processing the data to predict future situations.
Claim 14 is rejected for the same reasoning as the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663